Citation Nr: 1501033	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for headaches, including as secondary to a neck disability.

4.  Entitlement to an initial, compensable evaluation for service-connected posttraumatic stress syndrome (PTSD), prior to October 1, 2007.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969 and from March 1980 to February 1982.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's initial claim was for entitlement to service connection for left ear hearing loss.  See May 2007 Correspondence from Veteran ("requesting service connection for...hearing loss in my left ear").  The November 2008 rating decision in which his claim was initially denied was ambiguous, referring only to "hearing loss."  The December 2010 Statement of the Case (SOC) also characterized the issue ambiguously as "[s]ervice connection for hearing loss", but expressly referred to the Veteran's contentions regarding "left ear hearing loss."  In a statement accompanying the Veteran's January 2011 substantive appeal (VA Form 9), the Veteran repeatedly referred to his left ear hearing loss.  The Board finds that the Veteran has limited his claim and appeal to the issue of entitlement to service connection for left ear hearing loss.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  In making this determination, the Board notes that the evidence currently of record suggests that the Veteran does not have a current right ear hearing disability, therefore, implying a right ear claim despite the Veteran's clearly expressed intention to pursue a claim with respect to his left ear would not be to his benefit at this time.

The veteran perfected an appeal for service connection for post-traumatic stress disorder (PTSD) in March 2004.  By rating decision dated March 2008, the RO granted service connection for PTSD with an effective date of October 1, 2007, and a 10 percent rating.  The Veteran timely appealed the effective date of the grant of service connection.  A December 2009 rating decision granted an effective date of November 27, 2002, but assigned a noncompensable rating from that date until October 1, 2007.  The Veteran filed a January 2010 Notice of Disagreement (NOD) contesting the initial, noncompensable rating and specifically requesting a 10 percent rating for that period.  See AB, 6 Vet. App. at 39.  After the issuance of an April 2012 Supplemental Statement of the Case (SSOC), he timely submitted a substantive appeal (VA Form 9) thereby perfecting his appeal to the Board.  In short, despite the somewhat circuitous route this issue has taken, he has continuously prosecuted an appeal seeking the assignment of the initial, compensable rating from November 27, 2002, and that issue is now properly before the Board.  Importantly, the Veteran has not challenged the ten (10) percent rating beginning October 1, 2007.

While this matter was at the Board, the Veteran filed several new claims, see December 2014 21-526b, including a claim for an increased rating for PTSD.  The Veteran should understand that those claims are not currently before the Board, but he will have the opportunity to fully develop his claims at the RO level and obtain the full benefit of the adjudication process prior to any consideration of those issues by the Board, if necessary.

The Board has expanded the issues on appeal to include entitlement to service connection for a neck disability.  The Veteran first raised the issue in his January 2011 substantive appeal (VA Form 9) filed in response to the December 2010 Statement of the Case (SOC) denying his headache claim.  "[T]he Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision."  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009); see also Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (discussing implicit denial rule and due process).  Therefore, the Board may take jurisdiction of the matter at this time.  However, the matter is not ripe for resolution on the merits for the reasons discussed in the remand portion of this decision.

The issues of entitlement to service connection for left ear hearing loss, entitlement to service connection for headaches, including as secondary to a neck disability, and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's current left hand disability consists of osteoarthritis; the osteoarthritis of the left hand did not manifest in active service and is not otherwise etiologically related to his active service.

2.  Prior to October 1, 2007, the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb and wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an initial 10 percent rating, but no higher, for the Veteran's PTSD have been met, prior to October 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130 Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

I.  Service Connection:  Left Hand Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  The Veteran's current left hand disability is due to osteoarthritis.  See October 2007 VA Examination.  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's left hand claim.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran contends that he is entitled to service connection for a left hand disability which, he claims, is due to his experiences in active service.  See, e.g., January 2011 VA Form 9.  The Board notes that the Veteran has only made general allegations regarding his left hand disability and has not specified either his current left hand disability or the alleged in-service disease or injury.  The Veteran filed this claim during the pendency of an appeal relating to a separate and distinct claim for bilateral wrist disabilities, to include carpal tunnel syndrome, which was denied by the Board in an unappealed November 2008 decision.  The left hand disability was referred back to the RO in the November 2008 decision denying the wrist disability claim.

The Veteran does not contend that he was diagnosed with a left hand disability during his active military service, nor do his available service treatment records indicate that he had a left hand disability upon entering or during his second period of active service.  His November 1979 entrance examination and February 1982 separation examination reports do not indicate any complaints relating to his left hand.  A November 1980 entry documenting a left thumb sprain is the only notation in his service treatment records regarding an injury to his left hand.  X-rays were negative at the time and subsequent treatment records are silent regarding any further complaints.  The Veteran's service treatment records for his first period of service (November 1966 to December 1969) are unavailable, however, the Veteran has not alleged a left hand injury during that period of service.  The Board finds that the Veteran did not have a left hand disability consisting of osteoarthritis during his active military service or at separation.  There is neither lay nor medical evidence of continuous symptoms of a left hand disability since separation from service.

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, osteoarthritis is not one of the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Presumptive service connection based on exposure to herbicides is not warranted.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Therefore, the Board will turn to direct service connection.  

As noted above, an in-service left thumb sprain was documented in November 1980 service treatment records, so the in-service element of his claim is met.  An October 2007 VA examination diagnosed osteoarthritis of his left hand, therefore a current disability has also been established.  The only remaining element is a causal nexus between the in-service injury and the current osteoarthritis.  Shedden, 381 F.3d at 1167.

In his written submissions, the Veteran has expressed his lay opinion that he has a current left hand disability that is etiologically related to an in-service injury.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to determine the etiology of a medical condition that typically requires medical training and/or diagnostic testing to diagnose and clinically evaluate.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his left hand disability, particularly where many decades passed between the in-service injury and the diagnosis of his current disability.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the nature or the etiology of his current left hand disability is not competent evidence in the circumstances of this case.

Unfortunately, the only medical evidence directly addressing whether there is an etiological relationship between the Veteran's current disability and his active service is the negative opinion of the October 2007 VA examiner.  The Board finds the October 2007 VA examiner's opinion is based upon accurate facts and contains a sufficiently well-reasoned opinion, therefore the Board assigns the opinion probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the absence of any other competent evidence tending to establish a causal nexus between an in-service injury or event and the current left hand disability, the Board must deny the claim.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").

In the absence of any competent evidence reaching a conclusion contrary to that of the VA examiner, the Board finds that the Veteran's left hand disability is not etiologically related to his active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a left hand disability is denied.



II.  Entitlement to an Initial Compensable Rating:  PTSD

The Veteran contends that he is entitled to an initial compensable rating for his PTSD.  Specifically, he alleges that he is entitled to a 10 percent rating for the period November 27, 2002, through October 1, 2007.  See, e.g., January 2010 Notice of Disagreement ("the ten (10) percent award should have been granted effective November 27, 2002").

The protracted procedural posture of this claim was set forth in the Introduction, but a brief discussion of the legal determinations that, eventually, brought this case before the Board is warranted.  Most significantly, the RO determined in a December 2009 rating decision that the Veteran was entitled to an effective date of November 27, 2002, for service connection for PTSD.  Ordinarily, the effective date for the award of service connection for PTSD will be no earlier than the date of diagnosis.  However, where the qualified mental health professional who diagnoses the condition is able "to identify an earlier onset date based on preexisting symptoms", the effective date may predate the date of diagnosis.  See, e.g., Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  Here, the VA examiner (a psychiatrist) who diagnosed the Veteran specifically opined that the Veteran had experienced symptoms "since 1969", those symptoms had never been in remission, the symptoms were chronic, and the Veteran had "quietly harbored symptoms" of PTSD "since discharge."  See October 2007 VA Examination.  This evidence supports the RO's determination that an effective date of the date of claim was appropriate and also suggests that, during the relevant period, the Veteran had persistent symptoms that may warrant a compensable rating.  The Board will carefully examine the evidence in light of the legal standards to make that determination.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  Under the General Rating Formula, a noncompensable rating is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In his submissions, including his January 2010 Notice of Disagreement and his November 2014 Appellant's Brief , the Veteran contends that his service-connected PTSD warrants an initial evaluation of ten (10) percent.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

As the Veteran frankly acknowledges and the evidence of record establishes, he did not seek treatment and was not evaluated for PTSD prior to his October 2007 VA examination.  See, e.g., April 2012 VA Form 9; October 2007 VA Examination Report.  However, as noted above, the VA examiner specifically determined that the Veteran had been experiencing mild, chronic symptoms for many years prior to the original diagnosis.  With respect to symptoms prior to October 2007, the VA examiner stated that the Veteran's symptoms "have been gradually increasing over the last five years."  The examiner noted that the Veteran was able to participate in meaningful interpersonal relationships with family and friends and was able to maintain employment, but that the Veteran's "primary coping strategy [was] to immerse himself into constant work and high risk activities as a means of distraction from memories of the war."  The examiner noted that the Veteran did not have suicidal or homicidal ideation, communication problems (e.g. abnormal speech or thought), hallucinations, impaired thought processes or perceptions, or impaired judgment.  The examiner did note some impairment of recent and short-term memory, but also an intact remote memory.  The examiner opined that the Veteran had limited insight and a restricted affect.  The Veteran described his mood as tense, anxious, and impatient.  Overall, the examiner concluded that the Veteran had only mild impairment in industrial and social functioning.  He assigned a GAF of 70.

These symptoms warrant the assignment of a 10 percent rating, but no more.  The symptoms have only a mild impact on social and occupational functioning and, other than the Veteran's self-report of anxiety and the evidence of some mild memory impairment, the Veteran does not display the type or severity of symptoms that warrant any higher rating.  The question, however, is whether the symptoms documented in October 2007 warrant assignment of a 10 percent rating at any time during the period on appeal prior to the examination.  The Board finds that the evidence supports the award of an initial, 10 percent disability rating from November 27, 2002.

The Veteran has contended, in part, that the VA should have scheduled an earlier examination and, if it had, the examination would have documented his PTSD and associated symptoms at an earlier date.  The Board recognizes the perception of unfairness in the five year delay in obtaining a VA examination, but to the extent Appellant is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  However, the regulations do require that, rather than applying a mechanical formula, the Board evaluate all of the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.

The available medical evidence suggests worsening symptoms over the five years prior to October 2007, but the evidence does not provide a clear indication of the degree of worsening.  The evidence establishes, though, that the Veteran has been coping by immersing himself in work and engaging in high risk activities.  These manifestations appear from the record to have been present throughout the appeal period and, so, warrant an initial 10 percent rating.  In making this finding, the Board notes that the Veteran is entitled to the benefit of any doubt.  38 C.F.R. § 4.3.  Moreover, the higher of two ratings should be assigned where "there is a question" as to which rating is should be assigned and "the disability picture more nearly approximates the criteria required for that rating."  38 C.F.R. § 4.7.  The Board finds, on the basis of the evidence, that the disability picture from November 27, 2002, through September 30, 2007, more closely approximates mild or transient symptoms which decrease work efficiency only during periods of significant stress.  While there is some doubt regarding the severity of symptoms during this period, that doubt has been resolved in favor of the Veteran.

As already discussed, no higher rating is warranted.  There is no evidence supporting a finding that the Veteran experienced more than mild or transient symptoms impairment in social and occupational functioning during the period on appeal.  In addition, as already discussed, the Veteran has not claimed that he is entitled to any higher rating and has specifically requested the assignment of a 10 percent rating for the period on appeal.  See, e.g., January 2010 Notice of Disagreement; November 2014 Appellant's Brief; see also AB v. Brown, 6 Vet. App. 35, 39 (1993).

The evidence regarding entitlement to an initial compensable rating of 10 percent for PTSD is at least in equipoise, so the benefit-of-the-doubt rule does apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for an initial, 10 percent rating for PTSD effective November 27, 2002, is granted.




III.  Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed above with respect to the issue on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating and, in fact, specifically requested a 10 percent rating which has now been assigned.  In any case, the Board has considered whether the criteria for higher schedular ratings were met, but, as discussed in the merits section above, the Veteran's symptoms most closely approximate, and are adequately described by, the rating criteria for a 10 percent schedular rating.  The Board finds no evidence that his occupational and social impairments are greater than those with PTSD symptoms of the same or similar type and severity.  Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities (PTSD and knee), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  The Board finds that the evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.  On the record now before the Board, referral for an extraschedular rating for PTSD is not warranted.

The Board notes that the record indicates the Veteran is employed and has been employed throughout the appeal period, so entitlement to a total disability rating based on individual unemployability (TDIU) is not at issue.

IV.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran on multiple occasions, including in July 2005 and October 2007 prior to the initial adjudication of his claims, which notice set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, VA treatment records, and various lay statements.  Unfortunately, VA was able to locate and obtain only some records (and no service treatment records) from the Veteran's first period of active service (November 1966 to December 1969).  See January 2010 Formal Finding of Unavailability of Service Treatment Records.

When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified by letter in January 2010.  

Where service records are unavailable, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  The Board finds that VA made reasonable efforts to develop the record, notified the Veteran of alternative forms of evidence, and has otherwise fulfilled its heightened duty to assist in these circumstances, including by accepting as true the Veteran's account of his in-service experiences on every factual issue with significance to the claims now before the Board.

VA attempted to obtain records from the Social Security Administration and, in March 2011, made a Formal Finding of Unavailability of Social Security Records.  However, the Veteran responded in a March 2011 statement that he had never applied for Social Security benefits and was, in fact, "still employed as of today."

The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran has been afforded VA examinations pertinent to the claims on appeal including two, separate examinations in October 2007, one examining the Veteran's hands and the other for purposes of assessing the Veteran's PTSD.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Both examiners opined on the etiology of the respective conditions.  The PTSD examiner also provided an opinion directly addressing the functional impacts of the Veteran's PTSD symptoms including the impact on his occupational functioning.  The examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not contended otherwise.  In fact, with respect to the left hand disability, the Veteran specifically requested that the Board decide the issue on the basis of the evidence of record.  See January 2011 VA Form 9 ("Regarding the issue of service connection for my left hand injury, respectfully, I request that these issues be resolved based on the evidence of record.").  With respect to PTSD, any additional examination would not be helpful in determining the Veteran's prior symptomatology.  The Board finds that the examinations were adequate and, in addition, that VA had no duty to provide additional examinations regarding the issues on appeal.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a left hand disability is denied.

Entitlement to an initial, 10 percent disability rating for PTSD, prior to October 1, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction, the Veteran has requested service connection for a neck disability.  That claim was denied in a July 2014 rating decision.  The Veteran timely filed a Notice of Disagreement.  The RO has not issued a Statement of the Case (SOC) with respect to the issue of entitlement to service connection for a neck disability.  The matter must be remanded for the issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim of entitlement to service connection for headaches was denied on the basis of a May 2010 VA examination that resulted in an opinion linking his headaches to a neck disability.  The Veteran contended in his January 2011 substantive appeal (VA Form 9) that the neck disability is etiologically related to an in-service accident.  A grant of the Veteran's claim with respect to the neck disability "could have a significant impact" on his headache claim, so "the two conditions are inextricably linked together."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For example, if the claim of entitlement to service connection for a neck disability is granted, the Veteran may be entitled to secondary service connection for his claimed headache disability or, alternatively, may be entitled to service connection for his claimed headache disability due to aggravation resulting from his neck disability.  See 38 C.F.R. § 3.310 (setting forth standards for secondary service connection and aggravation of a nonservice-connected disability by a service-connected disability).

For all these reasons, it would be improper for the Board to issue a final decision on the headache claim before the Veteran has had the benefit of all required assistance and adjudications by the RO with respect to the neck disability claim.  Therefore, the headache claim is remanded for readjudication after all necessary development is completed and an SOC is issued with respect to the neck disability claim.  

The RO should carefully consider whether an examination to determine the etiology of the Veteran's neck disability is warranted given the Veteran's contentions, the unavailability of service treatment records, and the results of the May 2010 VA examination with respect to the Veteran's headaches.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) (noting the requirement of an indication that a current disability may be related to an in-service injury is "a low threshold"); Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (holding that VA's duties to assist and to consider carefully the benefit-of-the-doubt rule are heightened when service records are unavailable through no fault of the Veteran); see also February 1982 Report of Medical History (documenting "head injury [in] Vietnam 1967 [with loss of consciousness].").

Regarding the claim of entitlement to service connection for left ear hearing loss, the RO denied the Veteran's claim after affording him a May 2010 VA examination.  However, where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the circumstances of this case, the examination performed and opinion offered were both inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

First, the May 2010 VA examiner conducted an examination and rendered an opinion based on the inaccurate assumption that the Veteran had only one period of active service which extended from 1979 to 1982.  In fact, as noted in the Introduction, the Veteran had two periods of active service including a period from November 1966 to December 1969.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  During that first period, the Veteran served in Vietnam and experienced significant noise exposure, including from gunfire and explosions.  An adequate opinion must address both periods of service.

Second, the opinion was not adequate with respect to the Veteran's second period of active service.  "[T]he threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, "impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 50 decibels or greater."  38 C.F.R. § 3.385.  Based on these standards, the Veteran had left ear hearing loss and, in fact, a left ear hearing disability, when he entered his second period of active service.  See November 1979 Report of Medical Examination (indicating thresholds, in the left ear, of 40 db at 3000 Hertz and 30 db at 4000 Hertz).  Where "a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a veteran may bring a claim for service-connected aggravation of the left ear hearing loss noted upon entry into service.  Id.  The examiner did not offer an opinion regarding whether any decrease in hearing acuity in the left ear during the second period of active service was due solely to the natural progression of the condition.  38 C.F.R. §§ 3.304(b), 3.306(a).  An opinion on that issue is also necessary to resolve the left ear hearing loss claim.

The Board notes that, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Here, the Veteran's service medical records, including records of entrance and exit examinations from his first period of active service, are unavailable through no fault of the Veteran.  On remand, the RO should carefully consider the benefit-of-the-doubt rule.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of the Veteran's current left ear hearing loss.  The claims file should be reviewed by the examiner.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left ear hearing loss is etiologically related to his active service?

b.  If the examiner provides a negative response to (a), did the Veteran experience additional left ear hearing loss during his second period of active service (March 1980 to February 1982)?

c.  If the examiner provides a positive response to (b), is the increase in left ear hearing loss due solely to the natural progression of the condition?

The examiner should note that it has been established for VA purposes that the Veteran was exposed to excessive noise, including but not limited to gunfire and explosions, during his active service in Vietnam.

The examiner should provide a rationale for any opinion expressed.

2.  After completing the above and any other development deemed necessary, readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


